Northern Oil and Gas, Inc. Announces 2012 First Quarter Results, Updated 2012 Capital Budget and Operational Updates WAYZATA, MINNESOTA — May 7, 2012 — Northern Oil and Gas, Inc. (NYSE/AMEX: NOG) (“Northern Oil”) today announced 2012 first quarter financial results, an updated 2012 capital budget and other operational updates. 2 · 117% year-over-year production growth compared to 2011 first quarter · 21% sequential quarter-over-quarter production growth compared to 2011 fourth quarter · 13.9 net wells completed and placed into production during 2012 first quarter, resulting in 71.8 total net developed wells as of March 31, 2012 · Record quarterly production of 775,089 barrels of oil equivalent (“Boe”) · Record Oil and Gas Sales of $65.1 million, representing a 141% year-over-year increase and 22% sequential quarter-over-quarter increase · Record Adjusted EBITDA of $44.8 million, representing a 141% year-over-year increase · Net Income of $8.8 million ACREAGE UPDATE As of March 31, 2012, Northern Oil controlled approximately 173,000 net acres in the Williston Basin Bakken and Three Forks plays.During the first quarter of 2012, Northern Oil acquired leasehold interests covering an aggregate of approximately 10,278 net mineral acres in its key prospect areas, for an average cost of $1,672 per net acre and an aggregate cost of $17.2 million. As of March 31, 2012, Northern Oil controlled approximately 90,700 net acres that were either developed, held by production or held by operations, which represented approximately 52% of Northern Oil’s total Bakken and Three Forks acreage position. Northern Oil controls approximately 101,000 net acres that are developed, held by production, held by operations or permitted, which represents approximately 58% of Northern Oil’s total Bakken and Three Forks position. During the first quarter of 2012, Northern Oil had leases expire covering approximately 4,345 net acres.Northern Oil currently has approximately 1,978 undeveloped net acres that are prospective for the Bakken and Three Forks and could potentially expire in the remainder of 2012, representing approximately 1% of Northern Oil’s overall Williston Basin position. DRILLING AND COMPLETIONS UPDATE Northern Oil participated in approximately 112 gross (12.4 net) wells that were spud during the first quarter of 2012.Northern Oil reaffirms its previous guidance to participate in approximately 44 net wells to be spud during 2012, representing a 10% increase from 2011.During the first quarter, approximately 2.6 net wells were spud in connection with non-recurring farm-in arrangements. During the first quarter of 2012, Northern Oil participated in 129 gross (13.9 net) wells that were completed and placed into production.As a result, Northern Oil’s developed wells totaled 793 gross (71.8 net) as of March 31, 2012.In addition, Northern Oil was participating in 158 gross (16.5 net) Bakken or Three Forks wells drilling or awaiting completion at March 31, 2012. FIRST QUARTER 2012 The following tables summarize Northern Oil’s first quarter operating and financial results for 2012 as compared to 2011: Quarter Ended March 31, Change Net Production: Oil (Bbl) % Natural Gas and other liquids (Mcf) % Total (Boe) % Average Daily Production: Oil (Bbl) Natural Gas and other liquids (Mcf) Total (Boe) Average Sales Prices: Oil (per Bbl) $ $ Effect of oil hedges on average price (per Bbl) ) ) Oil net of hedging (per Bbl) 17 % Natural Gas and other liquids (per Mcf) 15 % Realized price per Boe(a) 16 % Average Production Costs (per Boe of production): Production Expenses $ $ 49 % Production Taxes 7 % General and Administrative, including share based compensation %) General and Administrative-non-cash share based compensation(b) %) Depletion, Depreciation, Amortization and Accretion 22 % (a) Realized prices include realized gains or losses on cash settlements for commodity derivatives. (b) Costs associated with stock compensation and restricted stock amortization, which have been reflected in the categories associated with the direct personnel costs, which are combined with the cash amounts in Northern Oil’s Form 10-Q for the three months ended March 31, 2012. In the first quarter of 2012, oil, natural gas and natural gas liquids sales increased 141% compared to the first quarter of 2011, driven primarily by a 117% increase in production and partially aided by a 16% increase in realized prices taking into account the effect of settled derivatives.Northern Oil’s production growth was driven by a 131% increase in net producing wells from 31.0 as of March 31, 2011 to 71.8 as of March 31, 2012. As a result of derivative activities, Northern Oil incurred a net cash settlement loss of $5.3 million in the first quarter of 2012, compared to a loss of $3.3 million in the first quarter of 2011.As a result of forward oil price changes, mark-to-market derivative gains and losses were non-cash losses of $9.4 million in the first quarter of 2012 compared to non-cash losses of $21.3 million in the first quarter of 2011.Northern Oil’s derivatives are accounted for using the mark-to-market accounting method whereby gains and losses from changes in the fair value of derivative instruments are recognized immediately into earnings. Production expenses were $6.5 million in the first quarter of 2012 compared to $2.0 million in the first quarter of 2011.Northern Oil experiences increases in aggregate operating expenses as it adds new wells and maintains production from existing properties. On a per unit basis, production expenses per Boe increased from $5.65 per barrel sold in the first quarter of 2011 to $8.40 in the first quarter of 2012.This increase was primarily due to increased costs associated with higher amounts of water hauling and disposal costs and workover expenses as wells are placed on to pumping units. Northern Oil pays production taxes based on realized oil and gas sales.These costs were $6.1 million in the first quarter of 2012, compared to $2.6 million in the first quarter of 2011.Production taxes were 9.3% in the first quarter of 2012 and 9.7% in the first quarter of 2011.The 2012 average production tax rate was lower than the 2011 average due to well additions that qualified for reduced rates/or tax exemptions during 2012. General and administrative expense was $4.7 million for the first quarter of 2012, compared to $3.3 million for the first quarter of 2011. General and administrative expense net of share based compensation was approximately $2.5 million for the first quarter of 2012, compared to $1.4 million for the first quarter of 2011.This increase was primarily due to higher compensation expense. Depletion, depreciation, amortization and accretion (“DD&A”) was $18.4 million in the first quarter of 2012, compared to $6.9 million in the first quarter of 2011.The increase in aggregate DD&A expense for the first quarter of 2012 compared to the first quarter of 2011 was driven by a 117% increase in production.Depletion expense, the largest component of DD&A, was $23.62 per Boe in the first quarter of 2012, compared to $19.25 per Boe in the first quarter of 2011 primarily due to increased estimates of future development costs. The provision for income taxes was $5.8 million of expense in the first quarter of 2012, compared to $4.5 million of benefit in the first quarter of 2011.The first quarter of 2012 reflects an increase in the tax provision rate to 35% and certain non-deductible expenses for federal income tax purposes. Net income was $8.8 million in the first quarter of 2012, compared to net loss of $7.1 million in the first quarter of 2011.Net income per fully diluted share was $0.14 in the first quarter of 2012 and $(0.11) in the first quarter of 2011. Non-GAAP net income, excluding unrealized gain (loss) on derivative instruments net of tax, was $14.4 million (representing approximately $0.23 per diluted share) for the first quarter of 2012, as compared to $5.9 million (representing approximately $0.09 per diluted share) for the first quarter of 2011.The increase in non-GAAP net income is primarily due to our continued addition of crude oil and natural gas production from new wells and higher realized commodity prices in 2012 compared to 2011. Northern Oil’s Adjusted EBITDA for the first quarter of 2012 was $44.8 million, which represents a 141% increase over Adjusted EBITDA of $18.6 million for the first quarter of 2011. Northern Oil defines Adjusted EBITDA as net income (loss) before (i) interest expense, (ii) income taxes, (iii) depreciation, depletion, amortization and accretion, (iv) unrealized gain (loss) on derivative instruments and (v) non-cash share based compensation expense.Net income excluding unrealized gain (loss) on derivative instruments net of tax and Adjusted EBITDA are non-GAAP measures.A reconciliation of these measures to their most directly comparable GAAP measure is included in the accompanying financial tables found later in this release.Management believes the use of these non-GAAP financial measures provides useful information to investors to gain an overall understanding of current financial performance.Specifically, management believes the non-GAAP results included herein provide useful information to both management and investors by excluding certain expenses and unrealized commodity gains and losses that management believes are not indicative of the Company’s core operating results.In addition, these non-GAAP financial measures are used by management for budgeting and forecasting as well as subsequently measuring the Company’s performance, and management believes it is providing investors with financial measures that most closely align to its internal measurement processes. DERIVATIVES UPDATE As of April 30, 2012, Northern Oil’s oil derivative contracts were as follows: Costless Collars Contract Period Volume (Bbl) Weighted Average Floor/Ceiling Price (per Bbl) $
